Case 1:17-cr-00548-PAC

 

Document 464 . Filed 05/10/21 -.Page Lf 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

The Silvio J. Motio Building
One Saint Andrew's Plaza
New York, New York 10007

May 7, 2021
By ECF
The Honorable Paul A. Crotty of dae:
United States District Judge 4] . sTofrors
Southern District of New York {rt Ab facil 4 tipped
500 Pear! Street, Courtroom 14C Le /
New York, New York 10007 Ap live
Re: United States v. Joshua Adam Schulte, 83 17 Cr. 548 (PAC) é liad VCeekG
be ie
Dear Judge Crotty:

The Government respectfully requests that Your Honor direct the Clerk of Court to
terminate the appearance of the undersigned Assistant United States Attomey on this docket. The
undersigned will no longer be employed by the U.S. Attorney’s Office as of May 11, 2021.

cc: Defense Counsel (by ECF)

by:

Respectfully submitted,

AUDREY STRAUSS
United States Attorney PP a
MOE LE
a

f*

Matthew Laroche
Assistant United States Attorney
(212) 637-2420

 

 
